Scott, J.:
The defendant comes within the express terms of section 52 of the Insurance Law, and unless there is something in the contract between plaintiff and defendant which would be violated if the section is to be applied, we can see no reason why the section should not be complied with. We are unable to find, from anything contained in the agreed statement of facts, that the contract between the parties, or the statute at the time that contract was made contained any provision^ relative to the valuation of policies such as plaintiff holds. Iii the absence of any contract between the parties as to how an insurance policy shall be valued in order to estimate the amount of reserve to be carried, the Legislature has the right to determine how such valuation shall be arrived at. It is not said that a' valuation according to the method prescribed by the Legislature will result in the maintenance of an insufficient reserve, although it is averred that a valuation upon some other basis would result in the establishment of a larger reserve. If the basis of valuation fixed by the Legislature is improper or unwise it is to the ^Legislature that appeal should be made for the establishment of a different basis. All that we can do is to determine whether section 52 of the Insurance Law applies to the policy which plaintiff holds, and, if so, whether it is violative of the contract between plaintiff and the defendant. We are of opinion that the section does apply to plaintiff’s policies and that it does not violate any provision, express or implied, in the contract between the parties hereto.
It follows that the judgment must be entered, without costs, *726in favor of defendant; that the plaintiff’s policies, issued by the predecessor of the present defendant find assumed by the latter upon its reincorporation, are subject to valuation as one-year term policies under section-52 of the Insurance Law.
Pattebson, P. J., Ingbaham, .Laüghlin and Clabke, JJ.,. concurred. ’
Judgment ordered for defendant, without costs, as stated in opinion. Settle order on -notice. '